                 UNITED STATES DISTRICT COURT

                 SOUTHERN DISTRICT OF GEORGIA

                            SAVANNAH DIVISION
IVERSON DAMON LANG,             )
                                )
         Plaintiff,             )
                                )
v.                              )
                                )                     CV419-003
MRS. K. BROWN, Unit Mail Clerk, )
et. al.,                        )
                                )
         Defendants.            )

                                       ORDER

      Proceeding pro se and in forma pauperis, plaintiff Iverson Damon

Lang brings this 42 U.S.C. § 1983 complaint against the Chatham County

Detention Center mail staff, including unit clerk K. Brown and unit

counselor E. Patterson, and Sheriff John T. Wilcher as their supervisor

and jailhouse policymaker. The Court screens plaintiff’s Complaint under

28 U.S.C. § 1915A, which requires the immediate dismissal of any pro se

complaint that fails to state at least one actionable claim against a

governmental entity or official.1


1
   Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
allegations in Barnes’ Complaint are taken as true and construed in the light most
favorable to him. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011). Conclusory
      Liberally construing 2 his allegations, plaintiff pleads a Sixth

Amendment violation of his right to counsel. 3 Doc. 1. He alleges that his

legal mail (mail from his attorney and from the “Clerks of Superior

Courts”) is being opened outside of his presence and over his repeated

objection. Id. at 3 & 8. When he grieved the issue, he was told that opening

his mail was merely a routine part of defendants’ “job.” Id. at 7. In this

Circuit, it is “a violation of an inmate’s constitutional rights for [ ] prison

officials to read legal mail.” Lemon v. Dugger, 931 F.2d 1465, 1467 (11th

Cir. 1991).

    The basic prisoner interest is an uninhibited communication with
    attorneys. . . . [P]risoners have a vital need to communicate
    effectively with [their attorneys]. This is to insure ultimately that
    the judicial proceedings brought against or initiated by prisoners are
    conducted fairly. Since the prisoner’s means of communicating with
    these parties are restricted sharply by the fact of incarceration, the
    essential role of postal communication cannot be ignored.



allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (discussing a Rule
12(b)(6) dismissal).
2
  See Gilbert v. Daniels, 624 F. App’x 716, 717 (11th Cir. 2015) (“We liberally construe
the pleadings of pro se parties. . . .”) (citing Campbell v. Air Jamaica Ltd., 760 F.3d
1165, 1168 (11th Cir. 2014)).
3
  “Pre-trial detainees are ordinarily most interested in communication with attorneys
as a vital component of their right to counsel in pending criminal prosecutions. Since
the right to effective counsel under the Sixth Amendment extends only to criminal
matters, [cite omitted], it is applicable solely to pre-trial detainees or to a convicted
prisoner being tried on additional charges or contesting the legality of a previous
conviction.” Taylor v. Sterrett, 532 F.2d 462, 472 (5th Cir. 1976).


                                            2
Taylor, 532 F.2d at 475, quoted as binding precedent in Lemon, 931 F.2d

at 1467; Al-Amin v. Smith, 511 F.3d 1317, 1330-31 (11th Cir. 2008)

(“inmates have a constitutionally protected right to have their properly

marked attorney mail opened in their presence” to “insure[ ] that prison

officials will not read the mail and thus [will] not chill attorney-inmate

communication.” (quote and cite omitted)).        Although “inspection of

attorney-client privileged mail relating to criminal matters may impose an

undue burden on the Sixth Amendment’s right to counsel,” Moore v.

Hoeven, 2008 WL 1902451 at *10 (D.N.D. Apr. 28, 2008), accidental

openings and openings where the contents of the mail go unread do not,

Ford v. Coleman, 2015 WL 3404191 at *11 (M.D. Fla. May 26, 2015). Here,

plaintiff alleges that mail from his attorney is intentionally opened and

reviewed outside his presence as a matter of policy, instituted and enforced

by Sheriff Wilcher. That is enough, at this stage, to warrant a response

from defendants.

     The Clerk, therefore, is DIRECTED to forward a copy of this Order

along with Lang’s Complaint to the Marshal for service upon defendants

Brown, Patterson, and Wilcher so that they may respond to his access-to-

counsel claim.



                                     3
      Meanwhile, plaintiff must pay for filing this lawsuit. Based upon his

furnished information, he maintains an average monthly balance of

$183.65. Doc. 9. Lang therefore owes an initial partial filing fee of $36.73.

See 28 U.S.C. § 1915(b)(1) (requiring an initial fee assessment “when

funds exist,” under a specific 20 percent formula) (emphasis added).

Plaintiff’s custodian shall deduct $36.73 from plaintiff’s account and remit

it to the Clerk of Court. The custodian also shall set aside 20 percent of

all future deposits to the account, then forward those funds to the Clerk

each time the set aside amount reaches $10, until the balance of the

Court's $350 filing fee has been paid in full.

      In the event plaintiff is transferred to another institution, plaintiff’s

present custodian shall forward a copy of this Order and all financial

information concerning payment of the filing fee and costs in this case to

plaintiff's new custodian. The balance due from the plaintiff shall be

collected by the custodian at his next institution in accordance with the

terms of this Order.

      A copy of this Order and a copy of the Consent to Collection of Fees

from Trust Account shall be served upon plaintiff and his current

custodian.   The payment portion of this Order is to be implemented



                                      4
immediately, as it is not subject to the adoption provision of Fed. R. Civ.

P. 72(b).

     SO ORDERED, this 21st          day of February, 2019.

                                  __________________________
                                  ______________________________
                                  CHRRIS
                                       STO
                                         OPHHER L. RAY
                                   HRISTOPHER
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                     5
